IN THE SUPREME COURT OF NORTH CAROLINA

                                            2022-NCSC-82

                                              No. 341A21

                                          Filed 15 July 2022

     IN THE MATTER OF: A.M.C. and N.A.G.


           Appeal pursuant to N.C.G.S. § 7B-1001(a1)(1) from an order entered on 27 May

     2021 by Judge Kimberly Gasperson-Justice in District Court, Henderson County.

     This matter was calendared in the Supreme Court on 1 July 2022 but determined on

     the record and briefs without oral argument pursuant to Rule 30(f) of the North

     Carolina Rules of Appellate Procedure.

           Susan F. Davis, Assistant County Attorney, for petitioner-appellee Henderson
           County Department of Social Services.

           Alston & Byrd LLP, by Kelsey L. Kingsbery, for appellee Guardian ad Litem.

           Freedman Thompson Witt Ceberio & Byrd PLLC, by Christopher M. Watford,
           for respondent-appellant mother.


           EARLS, Justice.

¶1         Respondent-mother appeals from the trial court’s order terminating her

     parental rights in her minor children “Ava” and “Noah.”1 The sole basis for the appeal

     is the trial court’s denial of her counsel’s motion for a continuance of the termination

     hearing. The record demonstrates that this motion was not based on the potential



           1    Pseudonyms are used to protect the identity of the minor children and for ease of
     reading.
                                    IN RE A.M.C. AND N.A.G.

                                             2022-NCSC-82

                                           Opinion of the Court



     denial of a constitutional right; therefore, an abuse of discretion standard applies. We

     conclude that the trial court did not abuse its discretion in denying the motion to

     continue, and we affirm the trial court’s order terminating respondent’s parental

     rights in Ava and Noah.

                                      I.      Background

¶2         On 21 June 2019, the Henderson County Department of Social Services (DSS)

     filed a juvenile petition alleging that Ava and Noah were neglected and dependent

     juveniles. The petition stated that law enforcement had executed a search warrant

     that morning at respondent’s home, where they discovered intravenous needles, some

     filled with a “brownish clear liquid,” and a pipe, all within easy reach of the children.

     Law enforcement contacted DSS after discovering Ava and Noah in the home and

     arrested respondent and her boyfriend on charges related to methamphetamines.

     Respondent told a social worker she was using methamphetamines and had been

     doing so for at least a year, but she refused to sign a safety plan or participate in

     services with DSS and was unable to identify a potential placement for the children.

     Based on the allegations in the petition and lack of an appropriate caretaker, DSS

     sought and obtained nonsecure custody of the children the same day.

¶3         After a hearing on 10 October 2019, the trial court entered an order

     adjudicating Ava and Noah to be neglected and dependent juveniles. The adjudication

     was based on the allegations in the juvenile petition as well as the children’s
                                    IN RE A.M.C. AND N.A.G.

                                          2022-NCSC-82

                                        Opinion of the Court



     subsequent forensic medical examinations, which revealed further evidence

     regarding how respondent’s drug use was affecting the children and evidence of the

     children’s exposure to domestic violence. Noah’s hair follicle test returned positive for

     methamphetamine, amphetamine, and cocaine. In the contemporaneous disposition

     order, the court ordered respondent to satisfy several requirements to achieve

     reunification with the children, including completing assessments related to

     substance abuse and domestic violence and following the resulting recommendations,

     submitting to random drug screens, obtaining a stable income and maintaining

     appropriate housing, visiting with the children, and keeping in contact with DSS. The

     children were placed in their aunt’s care.

¶4         In the order entered following the first review and permanency-planning

     hearing held on 13 February 2020, the trial court found respondent had made some

     progress towards completing the requirements for reunification. Respondent had

     obtained a substance abuse assessment, which recommended individual and family

     therapy and ninety hours in a substance abuse intensive outpatient treatment

     program (SAIOP), and had begun individual therapy. The court had established a

     child support requirement of $50.00 a month. Moreover, the court found that

     respondent had visited with the children, maintained contact with DSS, and obtained

     appropriate housing. Nonetheless, the court found respondent’s progress to be

     inadequate based upon her multiple positive drug screens, as well as her failures to
                                     IN RE A.M.C. AND N.A.G.

                                           2022-NCSC-82

                                         Opinion of the Court



     obtain a domestic violence assessment, complete a parenting class, obtain

     employment or a stable and sufficient income, or complete substance abuse

     treatment.2 The court set a primary plan of reunification and a secondary plan of

     guardianship with an appropriate caretaker and allowed respondent a minimum of

     one hour of supervised visitation per week.

¶5         After several continuances, the matter came on for a review and permanency

     planning hearing on 10 December 2020. The court again found respondent’s progress

     towards completing the requirements for reunification insufficient to remedy the

     conditions which led to the children’s removal. Respondent had either failed to submit

     to requested drug screens or tested positive; failed to complete substance abuse

     treatment; failed to complete a domestic violence assessment, despite evidence of

     continued domestic violence between respondent and her boyfriend; failed to complete

     parenting classes; failed to pay child support, having accrued a $250.00 arrearage;

     and failed to obtain employment or a stable income. The court changed the primary

     plan to adoption and maintained a secondary plan of guardianship with an

     appropriate caretaker. The trial court found that the children were negatively

     affected by visitation with respondent, especially Noah, who “reacted very



           2 Respondent began SAIOP in August 2019, but due to “a decline in her participation
     and attendance and positive drug screens,” her recommended treatment was changed to
     inpatient treatment. She arrived at the inpatient facility on 31 December 2019, but she was
     asked to leave less than two weeks later on 12 January 2020 and was unable to complete the
     program.
                                      IN RE A.M.C. AND N.A.G.

                                               2022-NCSC-82

                                          Opinion of the Court



     disrespectfully towards his aunt” afterward. The court thus suspended respondent’s

     visitation.

¶6          On 25 January 2021, DSS filed a motion to terminate respondent’s parental

     rights in Ava and Noah based on neglect and failure to make reasonable progress.

     N.C.G.S. § 7B-1111(a)(1)–(2) (2021). The termination hearing was first scheduled for

     8 April 2021, but it was continued to 16 April 2021 “due to the number of cases

     scheduled for hearing and the lack of available court time.” At the beginning of the

     hearing, respondent’s counsel requested a continuance, but the trial court denied the

     motion. In the termination order entered on 27 May 2021, the court determined that

     grounds existed to terminate respondent’s parental rights pursuant to N.C.G.S. § 7B-

     1111(a)(1) and (2) and concluded that termination of respondent’s parental rights was

     in Ava’s and Noah’s best interests.3

                                         II.     Analysis

¶7          Respondent’s sole argument on appeal is that the trial court violated her

     constitutional right to effective assistance of counsel when the court denied her

     counsel’s motion for a continuance. Respondent argues that her counsel “was not

     provided with an opportunity to appropriately prepare” a defense for the termination

     hearing. She asserts this purported violation of her rights created a presumption of




            3 The order also terminated the rights of Ava and Noah’s father, but he is not a party
     to this appeal.
                                     IN RE A.M.C. AND N.A.G.

                                           2022-NCSC-82

                                         Opinion of the Court



     prejudice because there is no evidence she was the cause of the delay in her counsel’s

     preparation.

¶8         “Ordinarily, a motion to continue is addressed to the discretion of the trial

     court, and absent a gross abuse of that discretion, the trial court’s ruling is not subject

     to review.” In re A.L.S., 374 N.C. 515, 516–17 (2020) (quoting State v. Walls, 342 N.C.

     1, 24 (1995)). If the motion is based on a constitutional right, “the motion presents a

     question of law and the order of the court is reviewable.” Id. at 517 (quoting State v.

     Baldwin, 276 N.C. 690, 698 (1970)). “However, when ‘[the respondent] did not assert

     in the trial court that a continuance was necessary to protect a constitutional right,’

     this Court does not review the trial court’s denial of a motion to continue on

     constitutional grounds.” In re D.J., 378 N.C. 565, 2021-NCSC-105, ¶11 (alteration in

     original) (quoting In re A.L.S., 374 N.C. at 517). A motion to continue based upon trial

     counsel’s request for more time to prepare does not equate to such an assertion. See

     In re A.J.P., 375 N.C. 516, 522–24 (2020) (reviewing a denial of a motion to continue

     for abuse of discretion where trial counsel asserted he needed “more time for

     preparation” after allegedly receiving an underlying order only days before the

     termination hearing); In re S.M., 375 N.C. 673, 678–79 (2020) (reviewing a denial of

     a motion to continue for abuse of discretion when trial counsel asserted he needed

     more time to prepare a defense for, or subpoena witnesses related to, a psychosexual

     evaluation of his client that he received the day before the hearing).
                                      IN RE A.M.C. AND N.A.G.

                                            2022-NCSC-82

                                          Opinion of the Court



¶9           Here, respondent’s counsel did not assert in the trial court that a continuance

       was necessary to protect a constitutional right. Instead, he stated: “My reasoning

       behind the continuance. Last week was certainly [respondent’s] more recent

       incarceration. And they did not provide me an opportunity to really prepare

       [respondent] for today’s defense . . . .” Counsel also discussed the imminent possibility

       of respondent beginning a 120-day inpatient substance abuse treatment program.

       But these reasons do not amount to the assertion of a constitutional right. Thus,

       respondent has waived any argument that the denial of the motion to continue was

       based on a legal issue implicating her constitutional rights, and we review the court’s

       ruling on the motion to continue for abuse of discretion. In re A.J.P., 375 N.C. at 523.

¶ 10         “Abuse of discretion results where the court’s ruling is manifestly unsupported

       by reason or is so arbitrary that it could not have been the result of a reasoned

       decision.” Id. (quoting State v. Hennis, 323 N.C. 279, 285 (1988)).

                    In reviewing for an abuse of discretion, we are guided by
                    the Juvenile Code, which provides that continuances that
                    extend beyond 90 days after the initial petition shall be
                    granted only in extraordinary circumstances when
                    necessary for the proper administration of justice.
                    Furthermore, continuances are not favored and the party
                    seeking a continuance has the burden of showing sufficient
                    grounds for it. The chief consideration is whether granting
                    or denying a continuance will further substantial justice.

       In re J.E., 377 N.C. 285, 2021-NCSC-47, ¶15 (cleaned up). In this case those factors

       show that the trial court’s ruling was reasonable and not arbitrary.
                                      IN RE A.M.C. AND N.A.G.

                                            2022-NCSC-82

                                          Opinion of the Court



¶ 11         The termination hearing was held on 16 April 2021, eighty-one days after DSS

       filed the motion to terminate respondent’s parental rights. Based on counsel’s request

       for more time to prepare, and his reference to respondent’s intention to enter a 120-

       day treatment facility—the application for which was “still pending” at the time of

       the termination hearing—it appears a continuance would have pushed the hearing

       beyond the ninety-day period prescribed by N.C.G.S. § 7B-1109(d). Thus, respondent

       was required to show “extraordinary circumstances” to justify a continuance. See

       N.C.G.S. § 7B-1109(d) (2021). We conclude that she failed to make such a showing.

¶ 12          Respondent places great emphasis on a purported “third-party involvement or

       interference,” which allegedly prevented her counsel from preparing for the hearing.

       At the termination hearing, a DSS social worker testified that law enforcement found

       drugs during a raid of respondent’s home on 12 March 2021. As a result, respondent

       was arrested and jailed at the Henderson County Detention Center. In requesting a

       continuance, as noted above, counsel for respondent merely stated, “Last week was

       certainly [respondent’s] more recent incarceration. And they did not provide me an

       opportunity to really prepare [respondent] for today’s defense . . . .” While respondent

       concedes trial counsel “never identified the third party[,]” she suggests that “it seems

       likely that [counsel’s] reference may indicate” it was the staff at the detention center

       who impeded her counsel’s ability to prepare for the hearing.

¶ 13         We find such conjecture, without any concrete evidence of direct interference
                                       IN RE A.M.C. AND N.A.G.

                                              2022-NCSC-82

                                           Opinion of the Court



       from jail staff, insufficient to support a conclusion that extraordinary circumstances

       are present in this case. Cf. In re J.E., ¶17 (“Respondent’s attempt on appeal to

       explain his absence by asserting it was ‘likely’ he did not know the hearing date is

       not convincing. Respondent never affirmatively asserts he did not have notice of the

       hearing.”). The motion to terminate respondent’s parental rights was filed on 25

       January 2021, respondent was incarcerated on 12 March 2021, and she remained

       incarcerated when the termination hearing was held on 16 April 2021. Without more,

       respondent’s incarceration for thirty-five out of eighty-one days between the filing of

       the motion and the hearing does not create extraordinary circumstances mandating

       additional time. We conclude that the trial court did not abuse its discretion in

       denying her motion for a continuance. See id. ¶19.

¶ 14          Having concluded that the trial court did not abuse its discretion in denying

       the motion for a continuance, we do not need to address whether denial of the motion

       prejudiced respondent; however, respondent also argues that the denial of the

       continuance motion, whether or not the motion was explicitly premised on the denial

       of a constitutional right, did, in fact, deprive her of her right to effective assistance of

       counsel. Respondent also characterizes her attorney’s performance as deficient

       because he failed to present “her side of things” to the trial court. While she concedes

       that her attorney “made a handful of objections,” she asserts that he “offered very

       little defense” in that he did not present any evidence or witnesses or give a closing
                                      IN RE A.M.C. AND N.A.G.

                                            2022-NCSC-82

                                          Opinion of the Court



       argument. Respondent contends that because her attorney “knew that he was limited

       in his ability to represent” her, he was unable to present her testimony concerning

       “her ability to comply with classes and treatment programs, or her lack thereof,” her

       motivations, and her intentions, as well as her “evidence to clarify the bare assertions

       of the social worker gleaned from hearsay sources.”

¶ 15         We note that respondent’s counsel was appointed to represent her on 11 July

       2019, nearly two years before the termination hearing. He received a copy of the

       motion to terminate respondent’s parental rights on 25 January 2021 and filed an

       answer to the motion on 24 February 2021. In addition to the “handful of objections”

       made by her counsel that respondent acknowledged, her counsel cross-examined a

       witness during adjudication, and it appears from the transcript that neither party

       was offered or made closing arguments. Respondent makes no effort to indicate what

       evidence could have been presented, or what facts might have been established, had

       a continuance been granted and her counsel been afforded more time to prepare for

       the hearing. Moreover, respondent does not challenge any evidence presented at the

       hearing or the trial court’s findings or conclusions based on that evidence. Therefore,

       respondent has failed to demonstrate ineffective assistance of counsel and has failed

       to establish grounds to reverse the termination order or to receive a new termination

       hearing.
                                     IN RE A.M.C. AND N.A.G.

                                             2022-NCSC-82

                                         Opinion of the Court



                                      III.    Conclusion

¶ 16         Accordingly, we conclude that the trial court did not abuse its discretion in

       denying respondent’s motion for a continuance and that there is no factual basis for

       the assertion that counsel’s performance at the termination hearing was

       constitutionally deficient. Because respondent in this appeal did not challenge either

       the grounds for termination or the determination that termination was in Ava’s and

       Noah’s best interests, we affirm the trial court’s termination order.

             AFFIRMED.